Case 1:17-cv-02230-PAB-MEH Document 187-2 Filed 05/22/19 USDC Colorado Page 1 of 2




   Civil Action No. 17-cv-02230-PAB-MEH
   JANET CHI, individually and on behalf of minor child, J.C.,
   DAVID CHI, individually and on behalf of minor child, J.C.,
   WEN-CHENG CHI,
   SHIU-SHIA WU,
   SHASHI RAJYAGOR, individually and on behalf of minor children, A.R. and S.R.,
   DIVYESH RAJYAGOR, individually and on behalf of minor children, A.R. and S.R.,
   NEAL LOY,
   BRIENNE LOY,
   ANTERIO KITTRELL, and
   JOELLA KITTRELL,
            Plaintiffs,
   v.
   WEYERHAEUSER COMPANY, and
   WEYERHAEUSER NR COMPANY,
            Defendants.


                    DECLARATION OF CRAIG M. J. ALLELY IN SUPPORT OF
                        RESPONDENT WEYERHAEUSER COMPANY’S
                    MOTION TO EXCLUDE TESTIMONY OF WARREN HARRIS



            I, Craig M. J. Allely, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

            1.      I am an attorney with the law firm Perkins Coie LLP, in Denver, Colorado, and I

   am one of the attorneys representing Weyerhaeuser Company in this case. I have personal

   knowledge of the facts stated herein.

            2.      Attached hereto as Exhibit 1 is a true and correct copy of the expert report of

   Mr. Warren Harris, dated February 26, 2019, as submitted on behalf of claimants Justin and

   Deanna Gilchrist.




                                                     1
   144478384.1
Case 1:17-cv-02230-PAB-MEH Document 187-2 Filed 05/22/19 USDC Colorado Page 2 of 2




            3.     Attached hereto as Exhibit 2 is a true and correct copy of the expert report of

   Mr. Warren Harris, dated February 26, 2019, as submitted on behalf of claimants Jon and Allie

   Sparrow.

            4.     Attached hereto as Exhibit 3 is a true and correct copy of the rebuttal report of

   Mr. Warren Harris, dated April 15, 2019, as submitted on behalf of claimants Justin Gilchrist,

   Deanna Gilchrist, and Jon Sparrow, and Allie Sparrow.

            5.     Attached hereto as Exhibit 4 is a true and correct copy of the transcript of the

   deposition of Mr. Warren Harris, which took place on April 19, 2019, in Seattle, Washington.

            I declare under penalty of perjury that the foregoing is true and correct.


   DATED this 22nd day of May 2019

                                                             s/ Craig M. J. Allely
                                                           Craig M. J. Allely




   144478384.1
